Citation Nr: 0100383	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  99-13 429A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased apportioned share of the 
veteran's VA compensation benefits, on behalf of his minor 
children.  


REPRESENTATION

Appellant represented by:	The American Legion
Appellee represented by:	Not represented


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to April 
1997.  The appellant is his former spouse and the custodian 
of his three minor children.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 administrative decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  The case was most recently 
certified to the Board by the RO in Winston-Salem, North 
Carolina.  

REMAND

In the administrative decision presently on appeal, the 
appellant was awarded an apportionment of the veteran's 
compensation benefits.  She is seeking an increased amount.

Initially, the Board points out that as part of the appeal, 
the appellant and the veteran were each provided a statement 
of the case (SOC) in June 1999.  The appellant then perfected 
her appeal in July 1999; however, the veteran was not 
provided notification of this action as required by 
38 U.S.C.A. § 7105A(b) (West 1991) and 38 C.F.R. §§ 19.102, 
 20.502 (2000).  In order to assure that the due process 
requirements have been complied with, a remand is required.  

The Board notes that applicable law provides that a veteran's 
compensation may be specially apportioned if hardship is 
shown to exist on the part of the veteran's dependents as 
long as such apportionment would not cause undue hardship to 
the veteran.  38 C.F.R. § 3.451 (2000).  Furthermore, in 
determining the rate of apportionment, consideration will be 
given to such factors as the amount of VA benefits payable, 
other resources and income of the veteran and the dependents 
on whose behalf apportionment is claimed; and special needs 
of the veteran, his dependents, and the apportionment 
claimants.  38 C.F.R. §§ 3.451, 3.452, 3.453 (2000).  
Ordinarily, apportionment of more than 50 percent of the 
veteran's benefits would constitute undue hardship on him or 
her, while apportionment of less than 20 percent of the 
veteran's benefits would not provide a reasonable amount for 
any apportionee.  38 C.F.R. § 3.451. 

The veteran is currently receiving VA compensation benefits 
for a left eye disability, rated as 30 percent disabling from 
May 1, 1997.  

As part of the development of the apportionment claim, the 
appellant submitted information regarding her income and 
expenses.  In a May 1998 letter, the RO requested that the 
veteran submit certain financial information necessary to 
determining whether an increased apportionment was warranted.  
To date, there has been no response from the veteran.  A 
detailed report of the veteran's income and expenses would be 
beneficial in equitably adjudicating this claim to all 
concerned parties.  In this regard, the Board points out that 
it is providing the veteran the opportunity to submit 
financial information.  If veteran does not submit that 
information, VA may increase the apportioned amount.  

Finally, the Board has read the August 2000 Informal Hearing 
Presentation and finds it curious that the appellant's 
representative would present arguments against her claim.  As 
noted on the title page, only the appellant is represented.  
The veteran appellee is without representation.

In order to ensure that due process procedures have been 
complied with and to obtain a record which is complete enough 
for an equitable decision in this matter, the case is 
REMANDED to the RO for the following action:  

1.  The RO should provide the veteran 
with notice of the content of the 
appellant's Substantive Appeal.  The RO 
should also request that the veteran 
submit information regarding his current 
financial status, including his current 
income, expenses and assets.  The veteran 
should be informed of the importance of 
including all income from every source.  
The veteran is advised that his failure 
to provide requested information may 
result in the awarding of up to 50 
percent of his compensation if the other 
evidence of record otherwise supports 
such a decision. 

2.  The RO should contact the appellant 
and request updated income and expense 
information.  The appellant should be 
advised that this information is 
essential to a fair adjudication of her 
claim. 

3.  After completion of the foregoing, 
the RO should again review the record and 
determine whether an increase in the 
apportionment of the veteran's disability 
compensation on behalf of his minor 
children is warranted.  Thereafter, the 
RO should issue to both parties, and 
their representatives, as appropriate, a 
supplemental statement of the case and 
advise them of the appropriate time limit 
to submit additional comments or 
evidence. 

The appellant and the veteran have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


